Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) Reporting Period: 11-01-09 to 11-30-09 MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 Yes Bank Reconciliation (or copies of Debtors’ bank reconciliations) MOR-1a Refer to attached stmt Schedule of Professional Fees Paid MOR-1b Yes Copies of bank statements MOR-1c Refer to attached stmt Cash disbursements journals n/a Refer to MOR 1 for summary of all disbursements. Statement of Operations MOR-2 Yes See attached notes Balance Sheet MOR-3 Yes See attached notes Status of Post petition Taxes MOR-4 Yes Copies of IRS Form 6123 or payment receipt n/a Payroll services outsourced including remission of taxes Copies of tax returns filed during reporting period n/a See listing of filings Summary of Unpaid Post petition Debts MOR-4 n/a Detail on face of balance sheet. Listing of aged accounts payable MOR-4 Yes Accounts Receivable Reconciliation and Aging MOR-5 n/a No trade receivables Debtor Questionnaire MOR-5 Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my knowledge and belief. /s/ John Maciel December 30, 2009 Signature of Authorized Individual* Date John Maciel Chief Financial Officer Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) DISCLAIMER Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (together, the “Debtors”) caution investors and potential investors in WMI not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of WMI.The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee.The Monthly Operating Report was not audited or reviewed by independent accountants; does not purport to present the financial statements of WMI in accordance with generally accepted accounting principles; does not purport to present the market value of WMI’s assets and liabilities or the recoverability of WMI’s assets; is in a format prescribed by applicable bankruptcy laws; and is subject to future adjustment and reconciliation.There can be no assurance that, from the perspective of an investor or potential investor in WMI’s securities, the Monthly Operating Report is complete.Results set forth in the Monthly Operating Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein. On September 26, 2008 (the “Petition Date”), the Debtors each commenced voluntary cases under chapter 11 of title 11 of the United States Code with the United States Bankruptcy Court for the District of Delaware.Prior to the Petition Date, on September 25, 2008, the Director of the Office of Thrift Supervision, appointed the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Washington Mutual Bank (“WMB”) and advised that the receiver was immediately taking possession of WMB.Immediately after its appointment as receiver, the FDIC sold substantially all the assets of WMB, including the stock of Washington Mutual Bank fsb, to JPMorgan Chase Bank, National Association (“JPMorgan”) pursuant to that certain Purchase and Assumption Agreement, Whole Bank, dated as of September 25, 2008 (the “Sale”). Prior to the Petition Date, WMI and WMB jointly maintained their respective financial records.As a result of the Sale, many of the Debtors’ books and records were seized by the FDIC and transferred to the custody of JPMorgan.Accordingly, the Debtors are not in control of certain information relating to their operations and financial affairs, including, but not limited to, certain accounting information.In addition, as of the date of the Sale, substantially all of WMB’s employees became employees of JPMorgan.Accordingly, this Monthly Operating Report was prepared, in part, based upon the information and work product and/or representations made available to the Debtors and their professionals by representatives of WMB and JPMorgan. Results represented in this Monthly Operating Report are consistent with WMI’s accounting practices as of the Petition Date.However, records of prepetition assets and liabilities, including, among other things, liabilities owed by WMI to WMB and its affiliates are likely to be adjusted.Further, claims have been filed in the bankruptcy case not currently recorded on WMI’s books that, if allowed, would change the reported balances for pre-petition liabilities.The Debtors reserve all rights to amend the results represented in this Monthly Operating Report. Washington Mutual, Inc., et al Case No.08-12229 (MFW) November 2009 Monthly Operating Report UNAUDITED MOR 1 Schedule of Cash Receipts and Disbursements Washington Mutual, Inc. WMI Investment Corp. Account Deposit Deposit Deposit Deposit Money Market General Deposit General Bank WMB/JPM WMB/JPM WMB/JPM WMB/JPM Bank of America Bank of America WMB/JPM Bank of America Bank Account xxx0667 xxx4234 xxx9626 xxx9663 xxx0658 xxx4228 xxx4704 xxx4231 WMI GL Account 70 /10450 70 / 10441 70 / 10451 70 / 10452 70 / 12510 70 /10305 WMI Total 467 / 10450 467 / 10305 Inv Corp Total Combined Total Opening Balance - 10/31/2009 261,833,168 3,674,809,737 4,659 749,214 5,939,452 3,835,219 3,947,171,449 53,589,748 421,829 54,011,577 4,001,183,026 Receipts Interest & investment returns 44,399 543,504 1 127 489 - 588,520 9,087 158,702 167,789 756,310 Tax refunds 5,047 5,047 - 5,047 Reimbursements/distributions from subs - Sales of assets/securities - Life insurance proceeds 67,011 67,011 67,011 Other miscellaneous receipts 187 187 - 187 Total Receipts 44,399 543,504 1 127 489 72,245 660,766 9,087 158,702 167,789 828,555 Transfers Sweep to/(from) Money Market account (4,000,000 ) 4,000,000 - - - Transfer (to)/from Wells Managed Account - Total Transfers - (4,000,000 ) 4,000,000 - Disbursements Salaries and benefits 303,244 303,244 - - - 303,244 Travel and other expenses 44,511 44,511 - - - 44,511 Occupancy and supplies 145,190 145,190 - - - 145,190 Professional fees 4,227,870 4,227,870 - - - 4,227,870 Other outside services 448,767 448,767 - - - 448,767 Bank fees 22,817 22,817 - - - 22,817 US Trustee quarterly Fees - Directors fees 60,000 60,000 - - - 60,000 Taxes paid - Total Disbursements - 5,252,398 5,252,398 - - - 5,252,398 Net Cash Flow 44,399 543,504 1 127 (3,999,511 ) (1,180,153 ) (4,591,633 ) 9,087 158,702 167,789 (4,423,843 ) Cash - End of Month 261,877,567 3,675,353,241 4,660 749,341 1,939,941 2,655,066 3,942,579,816 53,598,836 580,531 54,179,367 3,996,759,183 GL Balance 261,877,567 3,675,353,241 4,660 749,341 1,939,941 2,655,066 3,942,579,815 53,598,836 580,531 54,179,367 3,996,759,182 Net value - short-term securities 637,989,995 221,054,810 859,044,805 Total Cash & Cash Equivalents 4,580,569,810 275,234,177 4,855,803,987 In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) Washington Mutual, Inc., et al Case No.08-12229 (MFW) November 2009 Monthly Operating Report UNAUDITED MOR 1a and MOR 1c Cash Bank Reconciliations The above-captioned debtors (the "Debtors") hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements and copies of all account reconciliations. I attest that each of the Debtors’ bank accounts is reconciled to monthly bank statements except that certain account ending in 9626 (the “Excluded Account”). The Debtors’ standard practice is to ensure that each bank account is reconciled to monthly bank statements for each calendar month 30 days after month end. In May 2009, JPMorgan Chase Bank, National Association (“JPM”) started transitioning bank accounts from the WaMu deposit platform to the Chase deposit platform. Since the transition began, JPM has only provided the Debtors with bank account statements for certain months. We have not received a bank statement for the period covered by this MOR for the Excluded Account. Therefore, we are unable to reconcile information related to the Excluded Account against a related bank statement. We have continued to record interest income on the account consistent with prior practice and based on existing agreement with JPM. /s/ John Maciel John Maciel Chief Financial Officer Washington Mutual, Inc. Case No. 08-12229 (MFW) Washington Mutual, Inc. MOR-1B: Schedule of Professional Fees Paid Month Ended Nov 30, 2009 Check Amount Paid - Nov'09 Amount Paid CTD Payee Period Covered Number Date Fees Expense Fees Expense Akin, Gump, Strauss, Hauer & Feld LLP 09/01/09 - 09/30/09 Wire 11/20/09 $ 351,568.40 $ 14,121.43 $ 7,338,957.65 $ 254,678.63 Alvarez & Marsal 10/01/09 - 10/31/09 Wire 11/24/09 2,231,164.15 94,818.48 26,959,252.34 1,337,235.15 CONSOR Intellectual Asset Management - - 255,318.00 3,249.00 CP Energy Group, LLC 09/01/09 - 09/30/09 1964 11/20/09 8,000.00 - 71,285.71 159.47 Davis Wright Tremaine LLP - - 636,489.60 19,731.90 Elliott Greenleaf - - 214,675.20 22,810.02 FTI Consulting, Inc. 09/01/09 - 09/30/09 Wire 11/20/09 187,454.40 217.30 3,192,756.10 30,564.29 Gibson, Dunn & Crutcher LLP - - 582,682.55 10,074.98 Grant Thornton 09/01/09 - 09/30/09 1965 11/20/09 27,067.20 3,358.16 287,517.00 30,827.73 Joele Frank, Wilkinson Brimmer Katcher 09/01/09 - 10/31/09 1948 11/13/09 28,151.25 1,417.75 131,775.00 8,634.26 John W. Wolfe, P.S. 09/01/09 - 09/30/09 Wire 11/20/09 97,727.20 159.87 617,630.40 1,212.29 Kurtzman Carson Consultants LLC 09/01/09 - 09/30/09 Wire 11/20/09 58,492.04 - 1,256,506.97 - McKee Nelson LLP / Bingham McCutchen LLP 09/01/09 - 09/30/09 Wire 11/24/09 312,542.80 1,379.16 1,316,128.80 28,700.74 Miller & Chevalier Chartered 09/01/09 - 09/30/09 1972 11/20/09 22,792.00 75.50 198,660.94 96.43 Milliman - - 29,697.49 - Pepper Hamilton LLP 09/01/09 - 09/30/09 Wire 11/20/09 48,418.40 3,571.26 1,462,902.52 75,597.15 Perkins Coie LLP 08/01/09 - 08/31/09 Wire 11/05/09 54,419.20 4,106.90 1,195,307.95 56,961.95 PricewaterhouseCoopers LLP 08/01/09 - 08/31/09 Wire 11/05/09 138,977.20 16,616.06 1,197,797.60 152,681.99 Quinn Emanuel Urquhart Oliver & Hedges - - 2,797,116.40 85,083.63 Richards, Layton & Finger P.A. - - 272,235.60 30,058.16 Shearman & Sterling LLP - - 712,392.20 16,776.89 Silverstein & Pomerantz, LLP 12/01/08 - 08/31/09 1932 11/05/09 9,826.00 77.53 9,826.00 77.53 Simpson Thacher & Bartlett LLP 09/01/09 - 09/30/09 1977 11/20/09 4,552.40 - 420,473.35 11,028.77 Towers, Perrin, Forster & Crosby, Inc. - - 80,901.43 - Weil, Gotshal & Manges LLP 07/01/09 - 07/31/09 Wire 11/05/09 486,326.00 20,471.82 12,228,436.80 350,623.29 Total $ 4,067,478.64 $ 160,391.22 $ 63,466,723.60 $ 2,526,864.25 Washington Mutual, Inc., et al Case No.08-12229 (MFW) November 2009 Monthly Operating Report UNAUDITED MOR 2 Statement of Operations for the period 11/1/09 to 11/30/09 Washington Mutual, Inc. WMI Investment Corp. November 2009 Cumulative to Date November 2009 Cumulative to Date Revenues: Interest income: Cash equivalents 601,954 11,731,553 39,412 574,857 Securities 276,102 3,681,541 - 2,976,201 Notes receivable - intercompany 46,341 1,023,338 - 1 Other 155 1,030,511 - - Total interest income 924,552 17,466,944 39,412 3,551,059 Earnings (losses) from subsidiaries and other equity investments (2,198,010 ) (202,754,353 ) - (23,722,803 ) Gains (losses) from securities / investments (2,430 ) (10,461,207 ) - (112,282,081 ) Other income 297,607 2,677,797 - (0 ) Total revenues (978,281 ) (193,070,819 ) 39,412 (132,453,825 ) Operating expenses: Compensation and benefits 409,181 5,686,819 - - Occupancy and equipment 93,979 1,212,305 - - Professional fees 125,724 8,066,025 - 148 Loss / (Income) from BOLI/COLI policies (232,602 ) (5,981,713 ) - - Management fees / Transition services 50,000 2,051,012 - - Insurance 225,000 14,970,167 - - Other 194,067 1,515,417 14,386 422,820 Total operating expenses 865,349 27,520,033 14,386 422,969 Net profit (loss) before other income and expenses (1,843,630 ) (220,590,851 ) 25,026 (132,876,794 ) Other income and expenses: Interest expense: Notes payable - intercompany - Borrowings - Total interest expense - Other expense / (income) - (55,028,000 ) - - Net profit (loss) before reorganization items (1,843,630 ) (165,562,851 ) 25,026 (132,876,794 ) Reorganization items: Professional fees 5,136,918 74,475,103 - - US Trustee quarterly fees 7,000 93,000 - 6,175 Gains (losses) from sale of assets - Other reorganization expenses 526,316 8,111,949 - - Total reorganization items 5,670,234 82,680,053 - 6,175 Net profit (loss) before income taxes (7,513,864 ) (248,242,904 ) 25,026 (132,882,969 ) Income taxes - 50 - - Net profit (loss) (7,513,864 ) (248,242,954 ) 25,026 (132,882,969 ) Income tax rate 0.0 % 0.0 % 0.0 % 0.0 % Washington Mutual, Inc., et al Case No.08-12229 (MFW) November 2009 Monthly Operating Report UNAUDITED MOR 3 Balance Sheet as of 11/30/2009 and 9/26/2008 Washington Mutual, Inc. WMI Investment Corp. 11/30/09 9/26/08 11/30/09 9/26/08 Assets: Unrestricted cash and cash equivalents 4,580,569,810 4,018,083,009 275,234,178 52,974,376 Restricted cash and cash equivalents 94,741,216 145,668,884 - - Investment securities 70,348,048 59,688,627 - 266,444,881 Accrued interest receivable 695,367 413,253 (2,291 ) 4,084,658 Accounts receivable - Income tax receivable 477,528,528 742,680,150 22,187,560 22,187,560 Prepaid expenses 4,010,524 11,311,510 - - Cash surrender value of BOLI/COLI 88,810,116 84,039,738 - - Funded Pension 39,173,922 638,870,071 - - Other investments - 23,668,909 40,189,032 65,952,708 Investment in subsidiaries 1,483,675,777 1,895,218,467 - - Notes receivable - intercompany 12,413,460 58,001,133 565,844,197 565,844,197 Fixed Assets 95,258 - - - Other assets 80,154,466 23,489,277 - - Total assets 6,932,216,493 7,701,133,028 903,452,677 977,488,380 Liabilities not subject to compromise (Postpetition): Accounts payable 6,867,480 - - - Taxes payable - Accrued wages and benefits 1,215,820 - - - Other accrued liabilities 12,220,419 - 14,825 - Rent and equipment lease payable - Deferred tax liability / (asset) - Other Liabilities - Intercompany - Other post-petition liabilities - Minority interest 1,112,436 3,104,022 - - Total post-petition liabilities 21,416,154 3,104,022 14,825 - Liabilities subject to compromise (Pre-petition): Senior debt 4,108,911,139 4,108,911,139 - - Subordinated debt 1,613,991,512 1,613,991,512 - - Junior subordinated debt 742,476,453 742,476,453 Accrued interest payable 75,907,764 75,907,764 - - Intercompany payables 684,095,259 684,095,258 - - Accounts payable 4,480,720 3,941,450 - - Taxes payable 550,080,833 550,080,833 - - Payroll and benefit accruals 407,236,707 407,215,221 - - Other accrued liabilities 86,362,520 92,259,015 - - Other pre-petition liabilities 198 223 - - Total pre-petition liabilities 8,273,543,104 8,278,878,868 - - Total liabilities 8,294,959,259 8,281,982,890 14,825 - Shareholders' equity: Preferred stock 3,392,341,954 3,392,341,953 - - Common stock 12,988,753,556 12,988,753,556 1,000,000,000 1,000,000,000 Other comprehensive income (753,790,541 ) (222,770,180 ) 22,187,560 (36,644,880 ) Retained earnings - pre-petition (16,741,804,781 ) (16,739,175,191 ) 14,133,260 14,133,260 Retained earnings - post-petition (248,242,954 ) - (132,882,969 ) - Total shareholders' equity (1,362,742,766 ) (580,849,862 ) 903,437,852 977,488,380 Total liabilities and shareholders' equity 6,932,216,493 7,701,133,028 903,452,677 977,488,380 In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) NOTES TO MOR-2 and MOR-3 Note 1:Washington Mutual Preferred Funding On September 25, 2008, the Office of Thrift Supervision concluded that an “Exchange Event” had occurred with respect to the following securities (the “Securities”): · Washington Mutual Preferred (Cayman) I Ltd. 7.25% Perpetual Non-cumulative Preferred Securities, Series A-1 (to be exchanged into depositary shares representing Series J Perpetual Non-Cumulative Fixed Rate Preferred Stock of Washington Mutual, Inc. (“WMI”)); · Washington Mutual Preferred (Cayman) I Ltd. 7.25% Perpetual Non-cumulative Preferred Securities, Series A-2 (to be exchanged into depositary shares representing Series J Perpetual Non-Cumulative Fixed Rate Preferred Stock of WMI); · Washington Mutual Preferred Funding Trust I Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series I Perpetual Non-Cumulative Fixed-to-Floating Rate Preferred Stock of WMI); · Washington Mutual Preferred Funding Trust II Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series L Perpetual Non-Cumulative Fixed Rate Preferred Stock of WMI); · Washington Mutual Preferred Funding Trust III Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series M Perpetual Non-Cumulative Fixed Rate Preferred Stock of WMI); and · Washington Mutual Preferred Funding Trust IV Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series N Perpetual Non-Cumulative Fixed-to-Floating Rate Preferred Stock of WMI). In accordance with the terms of the documents governing the Securities, the Conditional Exchange of the Securities occurred on Friday, September 26, 2008 at 8:00 A.M. (New York time).The documentation governing the Securities contemplates that at the time of the Conditional Exchange, each outstanding Security was intended to be exchanged automatically for a like amount of newly issued Fixed Rate Depositary Shares or newly issued Fixed-to-Floating Rate Depositary Shares, as applicable, each representing a 1/1000th interest in one share of the applicable series of preferred stock of WMI.If and until such depositary receipts are delivered or in the event such depositary receipts are not delivered, any certificates previously representing Securities are deemed for all purposes, effective as of 8:00 AM (New York time) on September 26, 2008, to represent Fixed Rate Depositary Shares or Fixed-to-Floating Rate Depositary Shares, as applicable. WMI and its advisors are currently assessing a number of legal, accounting and tax issues related to the Securities and the transactions related to the Conditional Exchange.Because of these unresolved issues, WMI has not yet reflected the Conditional Exchange and/or its attendant transactions on its financial statements, including any possible interests (direct or indirect, contingent or otherwise) in the Securities and the assets, as the case may be, of Washington Mutual Preferred Funding LLC. Assuming that the Conditional Exchange had been completed in accordance with the terms of the relevant documentation, on a pro forma basis, WMI’s financial statements would reflect (a) a credit to shareholders’ equity of approximately $3.9 billion upon issuance of the new classes of preferred stock; (b) an investment in subsidiary (i.e. WMB) of approximately $3.9 billion upon contribution of the Preferred Securities by WMI to WMB; and (c) an immediate and corresponding write-down of such investment in subsidiary. Note 2:Restricted Cash and Cash Equivalents WMI’s restricted cash and cash equivalents of $95 million includes $39 million of accumulated dividends related to amounts held in escrow pertaining to that certain action styled as American Savings Bank, F.A et al. v United States, Case No 92-872C pending in the United States Court of Federal Claims, $53 million in a deposit account pledged as collateral to secure prepetition intercompany transactions between WMI and WMB and $3 million held as part of a Rabbi Trust. Note 3:Investment in Subsidiaries WMI’s investment in subsidiaries represents the book value of WMI’s subsidiaries, including WMI Investment Corp. (“WMI Investment”).This balance does not represent the market value of these entities. WMI subsidiaries hold unsecured notes receivable from WMB or JPMorgan, as the case may be, totaling approximately $179 million. Note 4:Funded Pension The funded pension balance reflects the (1) the market value of assets as of December 2, 2008 less (2) the November 2008 actuarial estimated settlement value of September 25, 2008 liabilities.The value does not reflect any recent changes in market values, interest rate assumptions and the participants since November 2008 which could materially affect the results. Note 5:Taxes The tax asset and liability balances are recorded consistent with WMI’s historical accounting practices as of the Petition Date and adjusted for refunds collected.Generally, tax related claims and payables are recorded on WMI’s books and records on a consolidated basis with the other members of the consolidated tax group and have not been adjusted for any potential claims against these assets.The current recorded balances do not reflect all expected refunds or payments as these amounts are currently being reviewed. The current estimate for the total expected refunds, net of potential payments, is in the range of approximately $2.6 - $3.0 billion. JPMorgan, the purchaser of substantially all of WMB’s assets, has asserted significant claims to the expected tax refunds. On
